Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on April 20, 2020 for patent application 16/757,681.
Status of Claims
2.	 Claims 1-15 are now presented for examination in this office action.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determination, data, and adaptation of parameters.
The limitation of determination, data, and adaptation of parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determination” in the context of this claim encompasses the user manually determining parameters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical 


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drees et al. (U.S. Publication Number: 2016/0004805).
As to independent claim 1, Drees discloses a method for computer-assisted determination of building automation parameters of a building, in which a first building automation operation is determined for the building with first building automation parameters which are based on one or more 
a first class of static building data of the building (e.g., class data 1210 includes data regarding a particular building that may be used to classify the building and select similar buildings for comparison) (see Paragraph [0166]), a second class of current weather data for the location of the building (e.g., class data 1210 may also include data regarding a building's location e.g., the building's address, geographic coordinates, city, region) (see Paragraph [0166]), a third class of previously applicable building automation parameters of the building (e.g., data 1210 may include data regarding a building's usage type e.g., whether the building is a school, data center) (see Paragraph [0166]), the first building automation parameters are adapted as a function of a number of classes of remote parameters of at least one predecessor building which is located at a different location than the location of the building (e.g., class data 1210 may further be used by building classifier 208 to classify a building under study and to identify one or more other buildings in its class) (see Paragraph [0166]), wherein the number of classes of remote parameters is determined at or for the location of the respective predecessor building (e.g., location information may be used by processing circuit 200, for example, to retrieve weather data for the building's location from weather data) (see Paragraph [0166]), and wherein the number of classes of remote parameters at least comprises (e.g., classifying building) (see Figure 3 and 4A): 
the second class of current and/or previously applicable weather data at the respective location of the at least one predecessor building (e.g., parameter for a building may be used as a compared value 410 to compare the building's statistic to other buildings in its class) (see Paragraph [0091]), wherein the adaptation of the first building automation parameters is carried out on the basis of previously determined scaling factors between the classes of respective local parameters and the corresponding classes of remote parameters at the respective location of the at least one predecessor building (e.g., 
As to independent claim 15, Drees discloses a device for computer-assisted determination of building automation parameters of a building, which is configured to determine for the building a first building automation operation with first building automation parameters which are based on one or more classes of respective local parameters (e.g., distances correspond to the statistical or geometric distances between the data values for the buildings being analyzed e.g., a building under study and one or more other buildings in its class) (see Paragraph [0144]), at least comprising: 
a first class of static building data of the building (e.g., class data 1210 includes data regarding a particular building that may be used to classify the building and select similar buildings for comparison) (see Paragraph [0166]), a second class of current weather data for the location of the building (e.g., class data 1210 may also include data regarding a building's location e.g., the building's address, geographic coordinates, city, region) (see Paragraph [0166]), and a third class of previously applicable building automation parameters of the building (e.g., data 1210 may include data regarding a building's usage type e.g., whether the building is a school, data center) (see Paragraph [0166]), to adapt the first building automation parameters as a function of a number of classes of remote parameters of at least one predecessor building which is located at a different location than the location of the building (e.g., class data 1210 may further be used by building classifier 208 to classify a building under study and to identify one or more other buildings in its class) (see Paragraph [0166]), wherein the number of classes of remote parameters is determined at or for the location of the respective predecessor (e.g., location information may be used by processing circuit 200, for example, to retrieve weather data for the building's location from weather data) (see Paragraph [0166]) least comprises (e.g., classifying building) (see Figure 3 and 4A): 

As to dependent claim 2, Drees teaches the method as claimed in claim 1, in which the number of classes of remote parameters also comprises: the first class of static building data of the at least one predecessor building (e.g., parameter for a building may be used as a compared value 410 to compare the building's statistic to other buildings in its class) (see Paragraph [0091]). 
As to dependent claim 3, Drees teaches the method as claimed in claim 1, in which the number of classes of remote parameters also comprises: the third class of previously applicable building automation parameters of the at least one predecessor building (e.g., data 1210 may include data regarding a building's usage type e.g., whether the building is a school, data center) (see Paragraph [0166]). 
As to dependent claim 4, Drees teaches the method as claimed in claim 1, in which the number of classes of remote parameters also comprises: a fourth class of building effects which are caused by second building automation parameters of the at least one predecessor building (e.g., classifying building) (see Figure 3 and 4A). 
As to dependent claim 5, Drees teaches the method as claimed in claim 1, in which the scaling factors are determined between classes of respectively local parameters and the corresponding classes of remote parameters for the location of the building and one or more predecessor buildings at such 
As to dependent claim 6, Drees teaches the method as claimed in claim 1, in which the first class of static building data of the class of local parameters of the building and/or of the class of remote criteria of the at least one predecessor building comprises one or more of the following parameters: a type of building; a purpose of use of the building; a location of the building expressed by continent and/or the country in which the building is situated, and/or a degree of longitude and degree of latitude and/or a climatic zone in which the building is situated; an orientation of the building in the cardinal direction; areas of external walls and/or roof and/or basement; materials from which the building is constructed; and insulation values of external walls and/or roof and/or basement (e.g., classifying building) (see Figure 3 and 4A). 
As to dependent claim 7, Drees teaches the method as claimed in claim 1, in which the third class of building automation parameters of the building and/or of the class of building automation parameters of the predecessor building comprises one or more of the following parameters: closed-loop control parameters of the building, in particular acquired over time; and energy consumption data of the building, in particular acquired over time (e.g., receive data related to buildings’ energy use models) (see Figure 8). 
As to dependent claim 8, Drees teaches the method as claimed claim 1, in which the building and the at least one predecessor building are similar/comparable with respect to one or more of the following criteria: a geographic location, in particular a degree of latitude, wherein there is similarity when the degree of latitude of the at least one predecessor building lies within a predefined bandwidth around the degree of latitude of the building; country; type of building; orientation of building; and average weather conditions (e.g., classifying building) (see Figure 3 and 4A). 
As to dependent claim 9, Drees teaches the method as claimed in claim 1, in which the scaling factors are determined between classes of respective local parameters for the location of the building and the corresponding classes of remote parameters for the other location or locations of the predecessor building or buildings, in that the at least one local parameter and the at least one corresponding remote parameter are respectively standardized, and a ratio is formed between the standardized values of the respectively corresponding parameters, as a result of which a ratio value is determined for each parameter (e.g., distances correspond to the statistical or geometric distances between the data values for the buildings being analyzed e.g., a building under study and one or more other buildings in its class) (see Paragraph [0144]). 
As to dependent claim 10, Drees teaches the method as claimed in claim 9, in which a successor relationship between, in each case, two buildings is formed from the ratio values of the parameters related to at least one of buildings and the building automation parameters and the building effects (E.sub.Gi and E.sub.Gj) and the weather (e.g., evaluate a building under study against buildings within a classification) (see Figure 4E). 
As to dependent claim 11, Drees teaches the method as claimed in claim 1, in which a difference between the time at which the weather characterized by the currently acquired weather data occurs at the location of the at least one predecessor building and the time at which it occurs at the location of the building is determined (e.g., class data 1210 may also include data regarding a building's location e.g., the building's address, geographic coordinates, city, region) (see Paragraph [0166]). 
As to dependent claim 12, Drees teaches the method as claimed in claim 11, in which the currently acquired weather data of the building, the weather predicted for the location of the building, the acquired weather data of the at least one predecessor building and the determined difference in time are processed to produce refined predicted weather data for the location of the building (e.g., 
As to dependent claim 13, Drees teaches the method as claimed in claim 9, in which the adaptation of the first building automation parameters is carried out on the basis of the effects, standardized by the ratio value, of the at least one predecessor building and of the building (e.g., distances correspond to the statistical or geometric distances between the data values for the buildings being analyzed e.g., a building under study and one or more other buildings in its class) (see Paragraph [0144]). 
As to dependent claim 14, Drees teaches a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a professor of a computer system to implement a method which is loaded directly into the internal memory of a digital computer and comprises software code sections with which the steps as claimed in claim 1 are executed when the product runs on a computer (see Figure 1). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117